DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments entered June 29, 2022 have been entered into the file. Currently claims 1-2, 4, 7-8, 10-14 are amended, claim 3 is cancelled, and claims 13-18 are withdrawn, resulting in claims 1-2 and 4-12 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrong (CN 101718024)1,2. Supporting evidence provided by Pawlenko (Organosilicon Chemistry)1.
With respect to claims 1 and 6, Hanrong teaches a thermal insulation floc with good thermal insulation performance, high bulkiness and resilience (paragraph [0008]). In one aspect the thermal insulation floc is composed of 20-80% by weight ultrafine fiber (synthetic fiber material), 10-70% by weight of fine fiber (synthetic fiber material), 5-30% by weight bonding fiber (low melting point fiber) and 0-5% by weight binder (paragraph [0009]). The fiber fineness of the ultrafine fiber (synthetic fiber material) is 0.11-1.1 dtex (0.099-0.99 denier)3 (paragraph [0010]). The fineness of the fine fibers (synthetic fiber material) is 1.2-5.5 dtex (1.08-4.95 denier)2, preferably 1.2-3.3 dtex (1.08-2.97 denier)2 (paragraph [0011]). The fineness of the bonding fibers (low melting point fiber material) is 1.1-4.4 dtex (0.99-3.96 denier)2 (paragraph [0012]). The ultrafine fibers (synthetic fiber material) may or may not contain silicone oil (water repellent treatment) (paragraph [0010]) and the fine fibers (second synthetic material) may or may not contain silicone oil (water repellent treatment) (paragraph [0011]). In Example 4 the ultrafine fibers (synthetic fiber material) do contain silicone oil (water repellent treatment), and the other fibers do not (paragraph [0057]). The finer material is carded and laid twice (multi-layered single web) (paragraphs [0014], [0016]).
It is noted that silicone oil is known in the art as being hydrophobic (water repellent) (Pawlenko; “Silicone Oil”).
The fineness and weight percent ranges of Hanrong substantially overlaps the claimed ranges in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hanrong, because overlapping ranges have been held to establish prima facie obviousness.
One of ordinary skill in the art would have been motivated to provide another fibrous layer (base layer) in order to provide additional insulation performance. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP 2144.04. Hanrong teaches that both the ultrafine fibers (synthetic fiber material) and the fine fibers (synthetic fiber material), may or may not be treated by the silicone oil (water repellent treatment) (paragraphs [0010]-[0011]). It would have been obvious to the ordinary artisan to try silicone oil (water repellent treatment) on one of the fibers in each web, both of the fibers in each web, or neither of the fibers in order to determine which provides the desired water repellency. See MPEP 2143.

With respect to claim 2, Hanrong teaches all the limitations of claim 1 above. With respect to the second outer layer, one of ordinary skill in the art would have been motivated to provide another fibrous layer (second outer layer) in order to provide additional insulation performance. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP 2144.04. It would have been obvious to the ordinary artisan to try the location of the additional layer as on the first outer layer or on the base layer in order to determine which provides the desired insulation and water repellency performance. See MPEP 2143.
As discussed in the rejection of claim 1 above, Hanrong teaches a thermal insulation floc with good thermal insulation performance, high bulkiness and resilience (paragraph [0008]). In one aspect the thermal insulation floc is composed of 20-80% by weight ultrafine fiber (synthetic fiber material), 10-70% by weight of fine fiber (synthetic fiber material), 5-30% by weight bonding fiber (low melting point fiber) and 0-5% by weight binder (paragraph [0009]). The fiber fineness of the ultrafine fiber (first synthetic fiber material) is 0.11-1.1 dtex (0.099-0.99 denier)4 (paragraph [0010]). The fineness of the fine fibers (second synthetic fiber material) is 1.2-5.5 dtex (1.08-4.95 denier)2, preferably 1.2-3.3 dtex (1.08-2.97 denier)2 (paragraph [0011]). The fineness of the bonding fibers (low melting point fiber material) is 1.1-4.4 dtex (0.99-3.96 denier)2 (paragraph [0012]). The ultrafine fibers (first synthetic fiber material) may or may not contain silicone oil (water repellent treatment) (paragraph [0010]) and the fine fibers (second synthetic material) may or may not contain silicone oil (water repellent treatment) (paragraph [0011]). In Example 4 the ultrafine fibers (first synthetic fiber material) do contain silicone oil (water repellent treatment), and the other fibers do not (paragraph [0057]). The finer material is carded and laid twice (multi-layered single web) (paragraphs [0014], [0016]).
It is noted that silicone oil is known in the art as being hydrophobic (water repellent) (Pawlenko; “Silicone Oil”).
The fineness and weight percent ranges of Hanrong substantially overlaps the claimed range in the instant claim 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hanrong, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 4, Hanrong teaches all the limitations of claim 1 above. Hanrong further teaches the ultrafine fiber (first synthetic fiber material) may be polyester, polypropylene, polyamide, or polyacrylonitrile (paragraph [0010]) and the fine fibers (second synthetic fiber material) may be polyester, polypropylene, polyamide, or polyacrylonitrile (paragraph [0011]).

With respect to claim 5, Hanrong teaches all the limitations of claim 4 above. Hanrong further teaches the length of the ultrafine fibers (synthetic fiber material) and the fine fibers (synthetic fiber material) may be 32-64 mm (paragraphs [0010]-[0011]).

With respect to claim 9, Hanrong teaches all the limitations of claim 1 above. As discussed in the rejection of claim 1 above, the presence of the base layer and the first outer layer is met by duplication of the nonwoven taught by Hanrong. Therefore, the individual base layer and first outer layer account for half of the weight (50 wt%) of the final insulation floc, since the layers are duplicated.

With respect to claim 12, Hanrong teaches all the limitations of claim 2 above. The limitation “wherein a mark is disposed on the first outer layer or the second outer layer to indicated that the first outer layer comprises a synthetic fiber material on which a water repellent treatment is performed” is an aesthetic design choice directed to matters relating to ornamentation only which has no mechanical function, and therefore cannot be relied upon to distinguish the claimed invention from the prior art. See MPEP 2144.04(I).

Claims 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrong (CN 101718024)5,6 as applied to claim 1 above, and further in view of Carey Jr. (US 4837067)1.
With respect to claims 7-8, Hanrong teaches all the limitations of claim 1 above.
Hanrong is silent as to each multi-layered fibrous single web having a grammage of from about 5 gsm to 50 gsm, preferably of from about 10 gsm to 40 gsm.
Carey Jr. teaches a nonwoven thermal insulating batt having face portions and a central potion between the face portions comprising structural fibers and bonding staple fibers (col. 3, lines 3-13). The nonwoven thermal insulating batt has high thermal insulating properties, particularly thermal weight efficiencies, about comparable to or exceeding those of down, but without the moisture sensitivity exhibited by down (col. 3, lines 31-35). Mechanical properties of the batt such as its resilience, resistance to compressive forces, and density as well as its thermal insulation properties can be varied over a significant range by changing the fiber denier, bonding conditions, basis weight and type of fiber (col. 3, lines 40-44). Effective thermal insulating properties are achievably with nonwoven thermal insulating batts with a basis weight (grammage) of 10 to 400 g/m2, more preferably 30 to 250 g/m2, most preferably 50 to 150 g/m2 (col. 5, lines 15-30).
Since both Hanrong and Carey Jr. teach nonwoven thermal insulation fabrics comprising structural staple fibers and bonding fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven thermal floc of Hanrong to have a basis weight (grammage) of 10 to 400 g/m2, more preferably 30 to 250 g/m2, most preferably 50 to 150 g/m2 in order to provide effective thermal insulating properties.
As discussed in the rejection of claim 1 above, the presence of the base layer and the first outer layer is met by duplication of the nonwoven taught by Hanrong. Therefore, the individual base layer and first outer layer account for half of the final insulation floc, since the layers are duplicated. This results in each individual layer having a basis weight of 5 to 200 g/m2, preferably 15 to 125 g/m2, most preferably 25 to 75 g/m2, in light of the combination of Hanrong with Carey Jr.
The basis weight (grammage) range of Hanrong in view of Carey Jr. substantially overlaps the claimed range in the instant claims 7-8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hanrong in view of Carey Jr., because overlapping ranges have been held to establish prima facie obviousness.

With respect to claims 10-11, Hanrong teaches all the limitations of claim 1 above.
Hanrong is silent as to the material as a whole having a grammage of between 40 gsm and 600 gsm, preferably between 60 gsm and 400 gsm.
Carey Jr. teaches a nonwoven thermal insulating batt having face portions and a central potion between the face portions comprising structural fibers and bonding staple fibers (col. 3, lines 3-13). The nonwoven thermal insulating batt has high thermal insulating properties, particularly thermal weight efficiencies, about comparable to or exceeding those of down, but without the moisture sensitivity exhibited by down (col. 3, lines 31-35). Mechanical properties of the batt such as its resilience, resistance to compressive forces, and density as well as its thermal insulation properties can be varied over a significant range by changing the fiber denier, bonding conditions, basis weight and type of fiber (col. 3, lines 40-44). Effective thermal insulating properties are achievably with nonwoven thermal insulating batts with a basis weight (grammage) of 10 to 400 g/m2, more preferably 30 to 250 g/m2, most preferably 50 to 150 g/m2 (col. 5, lines 15-30).
The basis weight (grammage) range of Carey Jr. substantially overlaps the claimed range in the instant claim 11. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Carey Jr., because overlapping ranges have been held to establish prima facie obviousness.
Since both Hanrong and Carey Jr. teach nonwoven thermal insulation fabrics comprising structural staple fibers and bonding fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven thermal floc of Hanrong to have a basis weight (grammage) of 10 to 400 g/m2, more preferably 30 to 250 g/m2, most preferably 50 to 150 g/m2 in order to provide effective thermal insulating properties.	

Response to Arguments
Response – Drawings
The objections to the drawings have been overcome by Applicant’s amendments to the specification in the response received on June 29, 2022.

Response – Claim Rejections 35 USC §112
The rejections of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed June 29, 2022.

Response – Claim Rejections 35 USC §103
Applicant’s arguments submitted on June 29, 2022 have been fully considered and are not persuasive.
On page 9 of the response Applicant submits that Hanrong discloses a single layer of different fibers having different deniers. By contrast, claim 1 recites a first outer layer multi-layered single web and a base layer multi-layered single web including varying weight percentages of a synthetic fiber material having varying denier finenesses.
The Examiner respectfully disagrees. As described in the rejection of claim 1 above and the previous rejection of claim 3, one of ordinary skill in the art would have been motivated to provide another fibrous layer (base layer) in order to provide additional insulation performance. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP 2144.04. This would result in two layers of multi-layered webs.
It is noted that the percentages of the first outer layer and the base layer have significant overlap, such that it is within the scope of claim 1 that the composition of the first outer layer and the base layer are the same. For example, a multi-layered single web comprising 30-45 wt% of the synthetic fiber material with 0.2-2 denier fineness, 45-75 wt% of the synthetic fiber material with 2-4 denier fineness, and 10-25 wt% of a low melting point fiber material with 1.5-5 denier fineness reads on both the first outer layer and the base layer of claim 1.
It is further noted that Hanrong teaches the ultrafine fibers (first synthetic fiber material) may or may not contain silicone oil (water repellent treatment) (paragraph [0010]) and the fine fibers (second synthetic material) may or may not contain silicone oil (water repellent treatment) (paragraph [0011]). It would have been obvious to the ordinary artisan to try silicone oil (water repellent treatment) on one of the fibers in each web, both of the fibers in each web, or neither of the fibers in order to determine which provides the desired water repellency. See MPEP 2143.

On page 9 of the response Applicant submits that Hanrong does not mention a water repellent treatment.
The Examiner respectfully disagrees. Hanrong teaches the ultrafine fibers (first synthetic fiber material) may or may not contain silicone oil (water repellent treatment) (paragraph [0010]) and the fine fibers (second synthetic material) may or may not contain silicone oil (water repellent treatment) (paragraph [0011]). It is known in the art that silicone oil hydrophobic (water repellent) (Pawlenko; “Silicone Oil”). The instant specification also identifies silicone as a suitable water repellent treatment (claim 6; instant specification page 8, line 28 – page 9, line 2). Therefore, Hanrong teaches a water repellent treatment as described in the rejection of claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Machine translation used as reference
        3 1 dtex = 0.9 denier
        4 1 dtex = 0.9 denier
        5 Previously presented
        6 Machine translation used as reference